Exhibit 10.5

RECEIVABLES POOLING AGREEMENT

between

HLSS SERVICER ADVANCE FACILITY TRANSFEROR II, LLC,

as Depositor

and

HLSS SERVICER ADVANCE RECEIVABLES TRUST II,

as Issuer

Dated as of July 1, 2013

HLSS SERVICER ADVANCE RECEIVABLES TRUST II, ADVANCE RECEIVABLES BACKED NOTES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.   Definitions; Incorporation by Reference.      3  
Section 2.   Transfer of Receivables.      5   Section 3.   Depositor’s
Acknowledgment and Consent to Assignment.      8   Section 4.   Representations,
Warranties and Certain Covenants of Depositor.      8   Section 5.   Remedies
Upon Breach      14   Section 6.   Termination.      14   Section 7.   General
Covenants of Depositor.      15   Section 8.   Grant Clause.      17   Section
9.   Grant by Issuer.      17   Section 10.  

Protection of Indenture Trustee’s Security Interest in Trust Estate.

     17   Section 11.  

Limited Recourse.

     18   Section 12.  

Miscellaneous.

     18   Section 13.  

Split Servicing Agreements.

     20   Schedule 1  

Form of Assignment of Receivables

  

 

i



--------------------------------------------------------------------------------

RECEIVABLES POOLING AGREEMENT

This RECEIVABLES POOLING AGREEMENT (as may be amended, supplemented, restated or
otherwise modified from time to time, this “Agreement”) is made as of July 1,
2013 (the “Closing Date”), by and between HLSS SERVICER ADVANCE FACILITY
TRANSFEROR II, LLC, a Delaware limited liability company (the “Depositor”), and
HLSS SERVICER ADVANCE RECEIVABLES TRUST II, a statutory trust organized under
the laws of Delaware (the “Issuer”).

RECITALS

(a) The Depositor is a special purpose Delaware limited liability company wholly
owned by HLSS Holdings, LLC (“HLSS”). The Issuer is a statutory trust organized
under the laws of Delaware. As of the Closing Date, Ocwen Loan Servicing, LLC
(“OLS”), as servicer (prior to the respective MSR Transfer Dates) and HLSS (on
and after the respective MSR Transfer Dates) own the rights and obligations of
the servicer or subservicer under certain pooling and servicing agreements, sale
and servicing agreements, servicing agreements and subservicing agreements
(each, as may be amended, supplemented, restated, or otherwise modified from
time to time, a “Servicing Agreement” and, collectively, the “Servicing
Agreements”), including the obligation to make Advances from and after the
Closing Date and the right to collect the related Receivables in reimbursement
of such Advances and the right to collect Receivables in existence on the
Closing Date related to Advances made by its predecessor servicer. As such, OLS
(prior to the respective MSR Transfer Dates) and HLSS (on and after the
respective MSR Transfer Dates) will service pools of mortgage loans for and on
behalf of various Mortgage Pools, and pursuant to certain whole loan servicing
agreements. Certain Servicing Agreements (each, as may be amended, supplemented,
restated, or otherwise modified from time to time, a “Designated Servicing
Agreement” and, collectively, the “Designated Servicing Agreements”) will be
designated as described herein for inclusion under this Agreement, the
Receivables Sale Agreement and the Indenture.

(b) OLS is the “Servicer” under certain pooling and servicing agreements, sale
and servicing agreements, and servicing agreements (each, as may be amended,
supplemented, restated, or otherwise modified from time to time, a “Servicing
Agreement” and, collectively, the “Servicing Agreements”). Certain Servicing
Agreements (each, as may be amended, supplemented, restated, or otherwise
modified from time to time, a “Designated Servicing Agreement” and,
collectively, the “Designated Servicing Agreements”) will be designated as
described herein for inclusion under this Agreement, the Receivables Sale
Agreement and the Indenture.

(c) OLS has sold and is selling the economics associated with the servicing
rights under the Designated Servicing Agreements to HLSS, a Delaware limited
liability company, which is wholly owned by Home Loan Servicing Solutions, Ltd.,
an exempted company formed under the laws of the Cayman Islands. On the Closing
Date and until the MSR Transfer Date with respect to any Designated Servicing
Agreement, OLS shall continue to (i) be the “Servicer” under such Designated
Servicing Agreement, (ii) have the obligation to make the required Advances
under such Designated Servicing Agreement, (iii) have the right to collect the
related Receivables in reimbursement of such Advances, and (iv) have the right
to collect Receivables in



--------------------------------------------------------------------------------

existence on the Closing Date related to Advances. Upon its disbursement of an
Advance pursuant to a Designated Servicing Agreement, OLS, as servicer (until
the related MSR Transfer Date), becomes the beneficiary of a contractual right
to be reimbursed for such Advance in accordance with the terms of the related
Designated Servicing Agreement. Immediately, upon their creation, OLS shall sell
the related Receivables to HLSS for cash purchase prices equal to 100% of their
respective Receivable Balances pursuant to the Receivables Sale Agreement (as
defined in Paragraph (g) below) and the Purchase Agreement.

(d) When all required consents and ratings agency letters required for a formal
change of the named servicer under a Designated Servicing Agreement from OLS to
HLSS shall have been obtained, OLS shall sell to HLSS all of the servicing
rights and obligations under such Designated Servicing Agreement (the “MSR
Transfer Date”) pursuant to the Master Servicing Rights Purchase Agreement dated
as of February 10, 2012, as supplemented from time to time by the related Sale
Supplements, each by and between OLS and HLSS (as may be amended, supplemented,
restated, or otherwise modified from time to time and including any future sale
supplements, the “Purchase Agreement”). Following the MSR Transfer Date for any
Designated Servicing Agreement, HLSS shall be the “Servicer” under such
Designated Servicing Agreement, and HLSS shall thereafter (i) be the “Servicer”
under such Designated Servicing Agreement, (ii) have the obligation to make the
required Advances under such Designated Servicing Agreement, (iii) have the
right to collect the related Receivables in reimbursement of such Advances, and
(iv) have the right to collect Receivables in existence on the MSR Transfer Date
related to Advances. Upon its disbursement of an Advance pursuant to a
Designated Servicing Agreement, HLSS, as servicer (on and after the related MSR
Transfer Date), becomes the beneficiary of a contractual right to be reimbursed
for such Advance in accordance with the terms of the related Designated
Servicing Agreement. OLS will initially be engaged by HLSS as subservicer for
all of the Designated Servicing Agreements as to which the related MSR Transfer
Date has occurred under a subservicing agreement (as may be amended,
supplemented, restated or otherwise modified from time to time, a “Subservicing
Agreement”). Other subservicers may be appointed for some or all of the
Designated Servicing Agreements or for other servicing rights acquired by HLSS
from time to time in compliance with Section 4(a)(xix) hereof.

(e) The Issuer, HLSS, as administrator and as servicer (on and after the
respective MSR Transfer Dates), OLS, as a subservicer and as servicer (prior to
the respective MSR Transfer Dates) Deutsche Bank National Trust Company, as
indenture trustee (the “Indenture Trustee”), as calculation agent, as paying
agent and as securities intermediary, and Barclays Bank PLC (“Barclays”), as
administrative agent, entered into an Indenture, dated as of the Closing Date
(as amended, supplemented, restated, or otherwise modified until the date
hereof, the “Indenture”).

(f) Pursuant to the Indenture, dated as of the Closing Date, the Issuer will be
authorized to issue different Series of Advance Receivables Backed Notes from
time to time, on the terms and conditions set forth in the Indenture. Such
Advance Receivables Backed Notes shall be collateralized by the Aggregate
Receivables and related property and certain monies in respect thereof now owned
and hereafter acquired by the Issuer.

(g) HLSS (on and after the respective MSR Transfer Dates) and OLS (prior to the
respective MSR Transfer Dates), as servicer, is obligated to make certain
Advances from time to

 

2



--------------------------------------------------------------------------------

time under the Designated Servicing Agreements, for the benefit of the related
Mortgage Pool or pursuant to the related whole loan servicing agreement, as the
case may be, of different Advance Types as more fully described in the
Indenture. Upon its disbursement of an Advance pursuant to a Designated
Servicing Agreement, HLSS or OLS, as applicable, as servicer, becomes the
beneficiary of a contractual right to be reimbursed for such Advance in
accordance with the terms of the related Designated Servicing Agreement. HLSS,
as receivables seller, has sold, assigned, transferred, conveyed and contributed
to the Depositor all its contractual rights to reimbursement pursuant to the
terms of a Designated Servicing Agreement for an Advance (other than Servicing
Fee Advances) made by OLS or HLSS, as applicable, as servicer (including any
predecessor servicer) pursuant to such Designated Servicing Agreement, which
Advance has not previously been reimbursed, or (B) to payment pursuant to the
terms of a Designated Servicing Agreement listed on the Servicing Fee Advance
Designated Servicing Agreement Schedule for a Servicing Fee Advance which has
been accrued by HLSS or OLS, as applicable, but not paid, and including in
either case all rights of HLSS or OLS, as servicer (including any predecessor
servicer) to enforce payment of such obligation under the related Servicing
Agreement from the date hereof through the Receivables Sale Termination Date,
under the Designated Servicing Agreements (a “Receivable” and, collectively, the
“Receivables”), pursuant to that certain Receivables Sale Agreement, dated as of
even date herewith (as may be amended, supplemented, restated or otherwise
modified from time to time, the “Receivables Sale Agreement”), by and among
HLSS, OLS and the Depositor. The Depositor is entering into this Agreement, to
sell and/or contribute, assign, transfer and convey to the Issuer all
Receivables acquired by the Depositor from HLSS, as receivables seller,
immediately upon the Depositor’s acquisition of such Receivables pursuant to the
Receivables Sale Agreement.

(h) In consideration of each transfer by the Depositor to the Issuer of the
Transferred Assets on the terms and subject to the conditions set forth in this
Agreement, the Issuer has agreed to pay to the Depositor a purchase price equal
to 100% of the fair market value thereof on each Sale Date. To the extent the
purchase price actually paid in cash by the Issuer for the Transferred Assets is
less than 100% of the fair market value thereof, the consideration for such
excess fair market value shall be an increase in the value of the Owner Trust
Certificate of the Issuer, 100% of which is held by the Depositor, by the amount
by which the fair market value of such Receivable exceeds the cash purchase
price actually paid therefor.

AGREEMENT

NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

  Section 1. Definitions; Incorporation by Reference.

(a) This Agreement is entered into in connection with the terms and conditions
of the Indenture. Any capitalized term used but not defined herein shall have
the meaning given to it in the Indenture.

Additional Receivables: As defined in Section 2(a)(ii).

 

3



--------------------------------------------------------------------------------

Administrative Agent: As defined in the Indenture.

Aggregate Receivables: All Initial Receivables and all Additional Receivables
under a Designated Servicing Agreement sold and/or contributed by the Depositor
to the Issuer hereunder.

Agreement: As defined in the Preamble.

Assignment of Receivables: Each agreement documenting an assignment by the
Depositor to the Issuer substantially in the form set forth on Schedule 1.

Barclays: As defined in the Recitals.

Closing Date: As defined in the Preamble.

Depositor: As defined in the Preamble.

Depositor’s Related Documents: As defined in Section 4(a)(iii).

Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.

HLSS: As defined in the Recitals.

Indenture: As defined in the Recitals.

Indenture Trustee: As defined in the Recitals.

Initial Receivables: As defined in Section 2(a)(i).

Issuer: As defined in the Preamble.

MSR Transfer Date: As defined in the Recitals.

Notes: As defined in the Indenture.

OLS: As defined in the Recitals.

Purchase: Each purchase by the Issuer from the Depositor of Transferred Assets.

Purchase Agreement: As defined in the Recitals.

Purchase Price: As defined in Section 2(b).

Receivable and Receivables: As defined in the Recitals.

Receivables Sale Agreement: As defined in the Recitals.

 

4



--------------------------------------------------------------------------------

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.

Removed Servicing Agreement: As defined in Section 2(c).

Sale Date: (i) With respect to the Initial Receivables, the Closing Date and
(ii) with respect to any Additional Receivables, each date prior to the
Receivables Sale Termination Date on which such Additional Receivable is sold
and/or contributed, assigned, transferred and conveyed by the Depositor to the
Issuer pursuant to the terms of this Agreement.

Series: As defined in the Indenture.

Servicing Agreement and Servicing Agreements: As defined in the Recitals.

Stop Date: As defined in Section 2(c).

Subservicer: OLS or other subservicers that may be engaged by HLSS as
subservicer for all of the Designated Servicing Agreements or for other
servicing rights acquired by HLSS from time to time.

Subservicing Agreement: As defined in the Recitals.

Subsidiary: Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

Transferred Assets: As defined in Section 2(a)(ii).

UCC: As defined in Section 2(a)(i).

(b) The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.

 

  Section 2. Transfer of Receivables.

(a) Transferred Assets. Commencing on the Closing Date, and until the close of
business on the Receivables Sale Termination Date, subject to the provisions of
this Agreement, the Depositor hereby sells and/or contributes, assigns,
transfers and conveys to the Issuer, and the Issuer acquires from the Depositor
without recourse except as provided herein, all of the Depositor’s right, title
and interest, whether now owned or hereafter acquired, in, to and under each
Receivable (A) in existence on the Closing Date that arose under any Servicing
Agreement listed as a “Designated Servicing Agreement” on the Designated
Servicing Agreement Schedule as of the Closing Date (the “Initial Receivables”),
(B) in existence on any Business Day on or

 

5



--------------------------------------------------------------------------------

after the Closing Date and prior to the Receivables Sale Termination Date that
arises under any Servicing Agreement that is listed as a “Designated Servicing
Agreement” on the Designated Servicing Agreement Schedule as of the date such
Receivable is created (the “Additional Receivables”), and (C) in the case of
both Initial Receivables and Additional Receivables, all monies due or to become
due and all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all rights of the
Depositor to enforce such Initial Receivables and Additional Receivables
(collectively, the “Transferred Assets”). Until the Receivables Sale Termination
Date, the Depositor shall, automatically and without any further action on its
part, sell and/or contribute, assign, transfer and convey to the Issuer, on each
Business Day, each Additional Receivable not previously transferred to the
Issuer and the Issuer shall purchase each such Additional Receivable together
with all of the other Transferred Assets related to such Receivable.

(b) Purchase Price. In consideration of the sale and/or contribution,
assignment, transfer and conveyance to the Issuer of the Aggregate Receivables
and related Transferred Assets, on the terms and subject to the conditions set
forth in this Agreement, the Issuer shall, on each Sale Date, pay and deliver to
the Depositor, in immediately available funds on the related Sale Date, or
otherwise promptly following such Sale Date if so agreed by the Depositor and
the Issuer, a purchase price (the “Purchase Price”) equal to (i) in the case of
one Receivable sold, assigned, transferred and conveyed on such Sale Date, the
fair market value of such Receivable on such Sale Date or (ii) in the case more
than one Receivable is sold, assigned, transferred and conveyed on such Sale
Date, the aggregate of the fair market values of such Receivables on such Sale
Date, payable in cash to the extent of funds available to the Issuer, plus an
increase in the value of the Owner Trust Certificate of the Issuer, to the
extent the Purchase Price exceeds the cash paid.

(c) Addition and Removal of Designated Servicing Agreements and Receivables.

(i) Addition of Designated Servicing Agreements and Receivables.

(A) HLSS, as receivables seller under the Receivables Sale Agreement, may, at
any time upon or after the satisfaction of all conditions specified in
Section 2.1(c) of the Indenture, designate any Facility Eligible Servicing
Agreement as a Designated Servicing Agreement under the Receivables Sale
Agreement, whereupon such agreement shall become a “Designated Servicing
Agreement” for purposes of this Agreement if (1) the related Servicing Agreement
is a Facility Eligible Servicing Agreement as certified by the Administrator,
(2) the Administrative Agent (in its sole discretion) has approved such
Servicing Agreement for addition and (3) written notice of such addition has
been provided to the Note Rating Agencies for any Outstanding Notes. For the
avoidance of doubt, OLS may not designate a Facility Eligible Servicing
Agreement as a “Designated Servicing Agreement” without the prior written
approval of the Administrative Agent in its sole discretion. Prior to the
addition of any Designated Servicing Agreement as provided in this Section 2(c),
the Administrator must certify to the Indenture Trustee in writing that it has
filed all financing statements or amendments to financing statements to ensure
that the Indenture Trustee’s Security Interest in any Receivables related to any
additional Designated Servicing Agreements is perfected and of first priority.

(A) If any Servicing Agreements are added as Designated Servicing Agreements,
the Administrator shall update the Designated Servicing Agreement Schedule and
furnish it to the Indenture Trustee, and the most recently furnished schedule
shall be maintained by the Indenture Trustee as the definitive Designated
Servicing Agreement Schedule.

 

6



--------------------------------------------------------------------------------

(ii) Removal of Designated Servicing Agreements and Receivables.

(A) The Issuer may, on any date upon or after the satisfaction of all conditions
specified in Section 2.1(c) of the Indenture, remove any Servicing Agreement as
a Designated Servicing Agreement (each such Servicing Agreement so removed, a
“Removed Servicing Agreement”), whereupon such agreement shall no longer
constitute a “Designated Servicing Agreement” for purposes of this Agreement
(except that, unless the Issuer conducts a Permitted Refinancing, Receivables
related to Advances made by OLS or HLSS, as applicable, as servicer, pursuant to
that agreement prior to its removal shall continue to be part of the Trust
Estate, in which case HLSS, as receivables seller, may not assign to another
Person any Receivables arising under that Servicing Agreement until all
Receivables that arose under that Servicing Agreement that are included in the
Trust Estate shall have been paid in full or sold in a Permitted Refinancing).
Prior to removing any Designated Servicing Agreement as provided in this
Section 2(c), the Issuer must (1) receive prior written approval from the
Administrative Agent, which may be given or withheld in its sole discretion and
(2) send prior written notice to each Note Rating Agency for Outstanding Notes
then rated. Notwithstanding the foregoing, the Issuer may sell the unreimbursed
Receivables with respect to a removed Servicing Agreement to OLS or HLSS, as
applicable, as servicer, for a cash purchase price equal to 100% of the
Receivable Balance thereof upon payment of which such Receivables shall not
longer be part of the Trust Estate; provided, however, that in no event shall
the Issuer sell Receivables to OLS on any date, to the extent that, after such
sale, the cumulative amount of Receivables sold to OLS or HLSS, as applicable,
pursuant to this sentence would exceed 10% of the aggregate Receivable Balance
of the Receivables that have been conveyed to the Issuer from the Cut-off Date
through the date of sale.

(B) The Issuer shall promptly notify the Indenture Trustee, and the Indenture
Trustee shall notify the Note Rating Agencies for Outstanding Notes then rated
and all Noteholders of any such removal. If any Servicing Agreements are removed
as Designated Servicing Agreements, the Administrator shall update the
Designated Servicing Agreement Schedule and furnish it to the Indenture Trustee,
and the most recently furnished schedule shall be maintained by the Indenture
Trustee as the definitive Designated Servicing Agreement Schedule.

 

7



--------------------------------------------------------------------------------

(d) Marking of Books and Records. The Depositor shall, at its own expense, on or
prior to (i) the Closing Date, in the case of the Initial Receivables, and
(ii) the applicable Sale Date, in the case of Additional Receivables, indicate
in its books and records (including its computer records) that the Receivables
arising under each Designated Servicing Agreement and the related Transferred
Assets have been sold and/or contributed, assigned, transferred and conveyed to
the Issuer in accordance with this Agreement. The Depositor shall not alter the
indication referenced in this paragraph with respect to any Receivable during
the term of this Agreement, (except in accordance with Section 10(b)). If a
third party, including a potential purchaser of a Receivable, should inquire as
to the status of the Receivables, the Depositor shall promptly indicate to such
third party that the Receivables have been sold and/or contributed, assigned,
transferred and conveyed and the Depositor (except in accordance with
Section 10(b)) shall not claim any right, title or interest (including, but not
limited to ownership interest) therein.

 

  Section 3. Depositor’s Acknowledgment and Consent to Assignment.

(a) Acknowledgment and Consent to Assignment. The Depositor hereby acknowledges
that the Issuer has Granted to the Indenture Trustee, on behalf of the
Noteholders, the rights (but not the obligations) of the Issuer under this
Agreement, including, without limitation, the right to enforce the obligations
of the Depositor hereunder, and the obligations of HLSS under the Receivables
Sale Agreement. The Depositor hereby consents to such Grant by the Issuer to the
Indenture Trustee pursuant to the Indenture. The Depositor acknowledges that the
Indenture Trustee (on behalf of itself, the Noteholders, any Supplemental Credit
Enhancement Provider and any Liquidity Provider) shall be a third party
beneficiary in respect of the representations, warranties, covenants, rights,
indemnities and other benefits arising hereunder that are so Granted by the
Issuer. Moreover, the Depositor hereby authorizes and appoints as its
attorney-in-fact the Issuer and the Indenture Trustee, as the Issuer’s assignee,
on behalf of the Issuer, to execute and deliver such documents or certificates
as may be necessary in order to enforce its rights under this Agreement and its
rights to collect the Aggregate Receivables.

 

  Section 4. Representations, Warranties and Certain Covenants of Depositor.

The Depositor hereby makes the following representations and warranties for the
benefit of the Issuer, the Indenture Trustee and the Noteholders, on which the
Issuer is relying in purchasing the Aggregate Receivables and executing this
Agreement, and on which the Noteholders are relying in purchasing the Notes. The
representations are made as of the date of this Agreement, and as of each Sale
Date. Such representations and warranties shall survive the sale and/or
contribution, assignment, transfer and conveyance of any Receivables to the
Issuer.

(a) General Representations, Warranties and Covenants.

(i) Organization and Good Standing. The Depositor is a limited liability company
organized and validly existing under the laws of the State of Delaware, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted, and had
at all relevant times, and now has and so long as any Notes are outstanding,
will continue to have, power, authority and legal right to acquire, own, hold,
transfer, assign and convey the Receivables.

 

8



--------------------------------------------------------------------------------

(ii) Due Qualification. The Depositor is and will continue to be duly qualified
to do business as a limited liability company in good standing, and has obtained
and will keep in full force and effect all necessary licenses, permits and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, licenses, permits
or approvals and as to which the failure to obtain or to keep in full force and
effect such licenses, permits or approvals would have a material and adverse
impact upon the value or collectability of the Receivables.

(iii) Power and Authority. The Depositor has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and the Depositor has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement, the initial
Designated Servicing Agreement Schedule and each subsequent Designated Servicing
Agreement Schedule, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Depositor’s
Related Documents”), and to perform each of its obligations under this Agreement
and under the Depositor’s Related Documents, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
the Depositor, and the execution and delivery of each of the Depositor’s Related
Documents by the Depositor, the performance by the Depositor of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby have each been duly authorized by the Depositor and no
further limited liability company action or other actions are required to be
taken by the Depositor in connection therewith.

(iv) Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale and/or
contribution, transfer, assignment and conveyance of the Initial Receivables as
of the Closing Date and the Additional Receivables as of the applicable Sale
Date to the Issuer, which is enforceable against creditors of and purchasers
from the Depositor, except as such enforceability may be limited by bankruptcy,
insolvency or similar laws and by equitable principles.

(v) Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Depositor is a party has been, or when delivered will
have been, duly executed and delivered and constitutes the legal, valid and
binding obligation of the Depositor, enforceable against the Depositor, in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles.

(vi) Good Title. Immediately prior to each Purchase of Receivables hereunder,
the Depositor is the legal and beneficial owner of each such Receivable and the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims and immediately upon the transfer and assignment thereof, the Depositor
and its assignees

 

9



--------------------------------------------------------------------------------

will have good and marketable title to, with the right to sell and encumber,
each Receivable, whether now existing or hereafter arising, together with the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims.

(vii) Perfection.

(A) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Aggregate Receivables and the related Transferred
Assets with respect thereto in favor of the Issuer, which security interest is
prior to all other Adverse Claims, and is enforceable as such against creditors
of and purchasers from the Depositor;

(B) The Depositor has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under the UCC in
order to perfect the security interest in the Aggregate Receivables and the
related Transferred Assets granted to the Issuer hereunder; and

(C) The Depositor has not pledged, assigned, sold, granted a security interest
in, or otherwise conveyed any of the Aggregate Receivables and the related
Transferred Assets, other than under this Agreement, except pursuant to any
agreement that has been terminated prior to the date hereof. The Depositor has
not authorized the filing of and is not aware of any financing statement filed
against the Depositor covering the Aggregate Receivables and the related
Transferred Assets other than those filed in connection with this Agreement and
the other Transaction Documents, and those that have been terminated prior to
the date hereof. The Depositor is not aware of any judgment or tax lien filings
against the Depositor.

(viii) No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Depositor’s Related Documents
by the Depositor nor the consummation by the Depositor of the transactions
contemplated hereby or thereby nor the fulfillment of or compliance with the
terms and conditions of this Agreement, the Depositor’s Related Documents or the
other Transaction Documents to which the Depositor is a party (A) will violate
the organizational documents of the Depositor, (B) will constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default), or result in a breach or acceleration of, any material indenture,
agreement or other material instrument to which the Depositor or any of its
Affiliates is a party or by which it or any of them is bound, or which may be
applicable to the Depositor, (C) constitutes a default (whether with notice or
lapse of time or both), or results in the creation or imposition of any Adverse
Claim upon any of the property or assets of the Depositor under the terms of any
of the foregoing, or (D) violates any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court or of any public,
governmental or regulatory body, agency or authority applicable to the Depositor
or its properties.

(ix) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the

 

10



--------------------------------------------------------------------------------

Depositor’s knowledge, threatened, against or affecting the Depositor (A) in
which a third party not affiliated with the Indenture Trustee or a Noteholder
asserts the invalidity of any of the Transaction Documents, (B) seeking to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by the Depositor or its Affiliates of their obligations under,
or the validity or enforceability of, any of the Transaction Documents or
(D) relating to the Depositor or its Affiliates and which should reasonably be
expected to affect adversely the federal income tax attributes of the Notes.

(x) Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.

(xi) Solvency. The Depositor, both prior to and after giving effect to each sale
and/or contribution of Receivables with respect to the Designated Servicing
Agreements on each Sale Date, (1) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be,
able to pay its debts as they become due, and (3) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.

(xii) Information to Note Rating Agencies. All information provided by the
Depositor to any Note Rating Agency is true and correct in all material
respects.

(xiii) No Fraudulent Conveyance. The Depositor is selling and/or contributing
the Aggregate Receivables to the Issuer in furtherance of its ordinary business
purposes, with no intent to hinder, delay or defraud any of its creditors.

(xiv) Ability to Perform Obligations. The Depositor does not believe, nor does
it have any reasonable cause to believe, that it cannot perform each and every
covenant contained in this Agreement.

(xv) Information. No document, certificate or report furnished by the Depositor
in writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby contains or will
contain when furnished any untrue statement of a material fact. There are no
facts relating to and known by the Depositor which when taken as a whole may
impair the ability of the Depositor to perform its obligations under this
Agreement or any other Depositor’s Transaction Document, which have not been
disclosed herein or in the certificates and other documents furnished by or on
behalf of the Depositor pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

(xvi) Fair Consideration. The aggregate consideration received by the Depositor
pursuant to this Agreement is fair consideration having reasonably equivalent
value to the value of the Aggregate Receivables and the performance of the
Depositor’s obligations hereunder.

 

11



--------------------------------------------------------------------------------

(xvii) Name. The legal name of the Depositor is as set forth in this Agreement
and the Depositor does not have any trade names, fictitious names, assumed names
or “doing business” names.

(xviii) Subsidiaries. The Depositor has one Subsidiary, the Issuer.

(xix) Appointment of Subservicers. HLSS shall not appoint any Subservicer other
than OLS unless and until each rating agency that rated the related
mortgage-backed securities as stated in the documentation for the related
Mortgage Pool, shall have delivered written confirmation that the appointment of
such Subservicer will not result in a reduction of the then-current ratings of
such securities, if rating agency confirmation is required for the appointment
of a subservicer under the related Servicing Agreement.

(xx) Special Purpose Entity. The Depositor is operated as an entity separate
from HLSS. In addition, the Depositor:

(A) maintains and will continue to maintain its assets separate and distinct
from those of HLSS and any Affiliates of HLSS in a manner which facilitates
their identification and segregation from those of HLSS;

(B) conducts and will continue to conduct all intercompany transactions with
HLSS or any Affiliate of HLSS on an arm’s-length basis;

(C) has not guaranteed and will not guarantee any obligation of HLSS or any of
HLSS’s Affiliates, nor has it had or will it have any of its obligations
guaranteed by any such entities and has not held and will not hold itself out as
responsible for debts of any such entity or for the decisions or actions with
respect to the business affairs of any such entity;

(D) has not permitted and will not permit the commingling or pooling of its
funds or other assets with the assets of HLSS or any Affiliate of HLSS (other
than in respect of items of payment and funds which may be commingled until
deposit into the Trust Accounts);

(E) has and will continue to have separate deposit and other bank accounts to
which neither HLSS nor any of its Affiliates has any access and does not at any
time pool any of its funds with those of HLSS or any of its Affiliates;

(F) maintains and will continue to maintain financial records which are separate
from those of HLSS or any of its Affiliates, and the financial statements of
HLSS will disclose that the assets of the Depositor are not available to pay
creditors of HLSS or any Affiliate of HLSS, and will reflect its separate
corporate existence;

(G) compensates and will continue to compensate all employees, consultants and
agents, if any, or reimburses HLSS from its own funds, for services provided to
it by such employees, consultants and agents, and, to the extent any employee,
consultant or agent of it is also an employee, consultant or agent of HLSS
allocate the compensation of such employee, consultant or agent between it and
HLSS as agreed to between them on an arm’s length basis;

 

12



--------------------------------------------------------------------------------

(H) conducts and will continue to conduct all of its business (whether in
writing or orally) solely in its own name and on its own stationery and pays and
will continue to pay its own expenses, makes and will make all communications to
third parties (including all invoices (if any), letters, checks and other
instruments) solely in its own name (and not as a division of any other Person),
and requires and will require that its employees, if any, when conducting its
business identify themselves as such (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as its employees);

(I) adheres and will continue to adhere and comply with its organizational
documents and maintains and will maintain company records and books of account
separate and distinct from HLSS’s corporate records and the records of any
Affiliate of HLSS;

(J) does not and will not permit HLSS or any Affiliate of HLSS, to be involved
in its daily management; provided, however, that officers of HLSS or any such
Affiliate shall not be prohibited from serving as officers of it;

(K) does not and will not act as agent for HLSS or any Affiliate of HLSS and
agrees that it will not authorize HLSS or any Affiliate of HLSS to act as its
agent;

(L) pays and will continue to pay its own incidental administrative costs and
expenses from its own funds, allocates and will continue to allocate all other
shared overhead expenses (including, without limitation, telephone and other
utility charges, the services of shared employees, consultants and agents, and
reasonable legal and auditing expenses), and other items of cost and expense
shared between it and HLSS, as agreed to between them on an arm’s length basis;
and

(M) takes and shall continue to take such actions as are necessary on its part
to ensure that all procedures required by its organizational documents are duly
and validly taken.

(b) Survival. It its understood and agreed that the representations and
warranties of the Depositor set forth in Section 4(a), and of HLSS in Section 5
of the Receivables Sale Agreement shall continue throughout the term of this
Agreement.

(c) It is understood and agreed that the (1) representations and warranties made
by HLSS pursuant to Section 5(b) of the Receivables Sale Agreement, and the
representations and warranties made by the Depositor pursuant to this Agreement,
on which the Issuer is relying in accepting the Receivables and executing this
Agreement and on which the Noteholders are relying in purchasing the Notes, and
(2) the rights and remedies of the Depositor and its assignees under the
Receivables Sale Agreement against HLSS, and the rights and remedies of

 

13



--------------------------------------------------------------------------------

the Issuer and its assignees under this Agreement against the Depositor, inure
to the benefit of the Issuer, the Indenture Trustee and the Noteholders, as the
assignees of the Depositor’s rights under the Receivables Sale Agreement and the
Issuer’s rights hereunder. Such representations and warranties, and the rights
and remedies for the breach thereof, shall survive the sale and/or contribution,
assignment, transfer and conveyance of any Receivables from the Depositor to the
Issuer and its assignees and the pledge thereof by the Issuer to the Indenture
Trustee for the benefit of the Noteholders and shall be fully exercisable by the
Indenture Trustee for the benefit of the Noteholders.

 

  Section 5. Remedies Upon Breach

The Depositor shall inform the Indenture Trustee, the Administrator and the
Administrative Agent promptly, in writing, upon the discovery of any breach of
the Depositor’s representations, warranties or covenants hereunder, or HLSS’s
representations, warranties or covenants under the Receivables Sale Agreement.
Unless such breach shall have been cured or waived within fifteen (15) days
after the earlier to occur of the discovery of such breach by the Depositor or
receipt of written notice of such breach by the Depositor, such that, in the
case of a representation and warranty, such representation and warranty shall be
true and correct in all material respects as if made on such day, and the
Depositor shall have delivered to the Indenture Trustee an officer’s certificate
describing the nature of such breach and the manner in which the relevant
representation and warranty became true and correct or the breach was otherwise
cured, the Depositor shall either repurchase the affected Receivables or
indemnify the Issuer and its assignees (including the Issuer, the Indenture
Trustee and each of their respective assignees) against and hold the Issuer and
its assignees (including the Issuer, the Indenture Trustee and each of their
respective assignees) harmless from any cost, liability and expense, including,
without limitation, reasonable attorneys’ fees and expenses, whether incurred in
enforcement proceedings between the parties or otherwise, incurred as a result
of, or arising from, such breach (each such repurchase or indemnification amount
to be paid hereunder, an “Indemnity Payment”), the amount of which shall equal
the Receivables Balance of any affected Receivable; provided, that any unpaid
amount shall be payable at such time only if the Collateral Test is not
satisfied to the extent necessary to satisfy the Collateral Test. For the
avoidance of doubt, in the event the Collateral Test is satisfied on the date
the obligation to make the Indemnity Payment first arises, the requirement to
make such outstanding Indemnity Payment shall be applied on any subsequent date
to the extent the Collateral Test is not satisfied on such subsequent date. This
Section 5 sets forth the exclusive remedy for a breach of representation,
warranty or covenant by either of OLS or HLSS, as applicable, as servicer,
pertaining to a Receivable. Notwithstanding the foregoing, the breach of any
representation, warranty or covenant shall not be waived by the Issuer under any
circumstances without the consent of the Majority Holders of the Outstanding
Notes of each Series and the Administrative Agent.

 

  Section 6. Termination.

This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party
hereto upon written notice to the other party.

 

14



--------------------------------------------------------------------------------

  Section 7. General Covenants of Depositor.

The Depositor covenants and agrees that from the date of this Agreement until
the termination of the Indenture:

(a) Change of Control. The Depositor shall not enter into any transaction the
result of which would be a Change of Control (as defined in the Indenture) (it
being understood that the acquisition of the Depositor by HLSS shall not violate
this provision).

(b) Bankruptcy. The Depositor agrees that it shall comply with Section 12(k).
The Depositor has not engaged in and does not expect to engage in a business for
which its remaining property represents an unreasonably small capitalization.
The Depositor will not transfer any of the Aggregate Receivables with an intent
to hinder, delay or defraud any Person.

(c) Legal Existence. The Depositor shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence as a limited liability company in the jurisdiction of its formation,
and to maintain each of its licenses, approvals, registrations and
qualifications in all jurisdictions in which its ownership or lease of property
or the conduct of its business requires such licenses, approvals, registrations
or qualifications, except for failures to maintain any such licenses, approvals,
registrations or qualifications which, individually or in the aggregate, would
not reasonably be expected to have a material adverse effect on the financial
conditions, operations or the ability of the Depositor or the Issuer to perform
its obligations hereunder or under any of the other Transaction Documents.

(d) Compliance With Laws. The Depositor shall comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to its operation, the noncompliance with which would reasonably be
expected to have a material adverse effect on the financial condition,
operations or the ability of HLSS, the Depositor or the Issuer to perform their
obligations hereunder or under any of the other Transaction Documents.

(e) Taxes. The Depositor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Depositor or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default; provided that the Depositor shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, or
so long as the failure to pay any such tax, assessment, charge or levy would not
have a material adverse effect on the ability of the Depositor to perform its
obligations hereunder. The Depositor shall have set aside on its books adequate
reserves with respect to any such tax, assessment, charge or levy so contested.

(f) Compliance with Representations and Warranties. The Depositor covenants that
it shall conduct its business such that it will continually comply with all of
its representations and warranties made in Section 4(a).

(g) Keeping of Records and Books of Account. The Depositor shall maintain
accurate, complete and correct documents, books, records and other information
which is reasonably necessary for the collection of all Aggregate Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).

 

15



--------------------------------------------------------------------------------

(h) Ownership. The Depositor will take all necessary action to establish and
maintain, irrevocably in the Issuer, legal and equitable title to the Aggregate
Receivables and the related Transferred Assets, free and clear of any Adverse
Claim (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) in all appropriate jurisdictions to perfect the Issuer’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Issuer or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request).

(i) Reliance on Separateness. The Depositor acknowledges that the Indenture
Trustee and the Noteholders are entering into the transactions contemplated by
the Transaction Documents in reliance upon the Depositor’s and Issuer’s identity
as a legal entity that is separate from HLSS. Therefore, from and after the date
of execution and delivery of this Agreement, the Depositor will take all
reasonable steps to maintain each of the Depositor’s and Issuer’s identity as a
separate legal entity and to make it manifest to third parties that each of the
Depositor and the Issuer is an entity with assets and liabilities distinct from
those of HLSS. Without limiting the generality of the foregoing and in addition
to the other covenants set forth herein, the Depositor (i) will not hold itself
out to third parties as liable for the debts of the Issuer nor purport to own
the Aggregate Receivables and other related Transferred Assets, (ii) will take
all other actions necessary on its part to ensure that the facts and assumptions
regarding it set forth in the opinion issued by Kramer Levin Naftalis & Frankel
LLP, dated as of the Closing Date, relating to substantive consolidation issues
remain true and correct at all times.

(j) Name Change, Offices and Records. In the event the Depositor makes any
change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of its
books and records the Depositor shall notify the Issuer and the Indenture
Trustee thereof and (except with respect to a change of location of books and
records) shall deliver to the Indenture Trustee not later than thirty (30) days
after the effectiveness of such change (i) such financing statements (Forms UCC1
and UCC3) which the Indenture Trustee (acting at the direction of the
Administrative Agent) may reasonably request to reflect such name change, or
change in type or jurisdiction of organization, (ii) if the Indenture Trustee
shall so request, an opinion of outside counsel to the Depositor, in form and
substance reasonably satisfactory to the Indenture Trustee, as to the perfection
and priority of the Issuer’s security interest in the Aggregate Receivables in
such event, (iii) such other documents and instruments that the Indenture
Trustee (acting at the direction of the Administrative Agent) may reasonably
request in connection therewith and shall take all other steps to ensure that
the Issuer continues to have a first priority, perfected security interest in
the Aggregate Receivables and the related Transferred Assets.

(k) Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of the Depositor, or in the case of a
change in the “location” of the Depositor for purposes of Section 9-307 of the
UCC, the Depositor must take all actions necessary or reasonably requested by
the Issuer, the Administrative Agent or the Indenture Trustee to amend its
existing financing statements and continuation statements, and file

 

16



--------------------------------------------------------------------------------

additional financing statements and to take any other steps reasonably requested
by the Issuer, the Administrative Agent or the Indenture Trustee to further
perfect or evidence the rights, claims or security interests of any of the
Issuer or any assignee or beneficiary of the Issuer’s rights under this
Agreement, including the Indenture Trustee on behalf of the Noteholders under
any of the Transaction Documents.

 

  Section 8. Grant Clause.

It is intended that the conveyance of the Depositor’s right, title and interest
in, to and under the Receivables and the other Transferred Assets to the Issuer
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such Receivables and the other Transferred Assets and not a grant of a
security interest to secure a loan. However, if such conveyance is deemed to be
in respect of a loan, it is intended that: (a) the rights and obligations of the
parties shall be established pursuant to the terms of this Agreement; (b) the
Depositor hereby grants to the Issuer a first priority security interest in all
of the Depositor’s right, title and interest in, to and under, whether now owned
or hereafter acquired, the Receivables and the other Transferred Assets to
secure payment of such loan; and (c) this Agreement shall constitute a security
agreement under applicable law. The Depositor will, to the extent consistent
with this Agreement, take such reasonable actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the
Receivables and the other Transferred Assets, such security interest would be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. The Depositor will, at
its own expense, make all initial filings on or about the Closing Date and shall
forward a copy of such filing or filings to the Indenture Trustee.

 

  Section 9. Grant by Issuer.

The Issuer shall have the right, upon notice to but without the consent of the
Depositor, to Grant, in whole or in part, its interest under this Agreement with
respect to the Receivables to the Indenture Trustee and the Indenture Trustee
then shall succeed to all rights of the Issuer under this Agreement. All
references to the Issuer in this Agreement shall be deemed to include its
assignee or designee, specifically including the Issuer and the Indenture
Trustee.

 

  Section 10. Protection of Indenture Trustee’s Security Interest in Trust
Estate.

(a) The Depositor shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to the Depositor, the status of
such Receivable, including payments and recoveries made and payments owing.

(b) The Depositor shall maintain its records so that, from and after the time of
the Granting of the security interest under the Indenture in the Receivables to
the Indenture Trustee, the Depositor’s records (including computer records any
back-up archives) that refer to any Receivables indicate clearly the interest of
the Indenture Trustee in such Receivables and that the Receivable is held by the
Indenture Trustee on behalf of the Noteholders. Indication of the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Depositor’s records when, and only when, the Receivable has been paid in full or
released from the lien of the Indenture pursuant to the Indenture.

 

17



--------------------------------------------------------------------------------

  Section 11. Limited Recourse.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under this Agreement or any certificate or other
writing delivered in connection herewith or therewith, against (a) any owner of
a beneficial interest in the Issuer or (b) any holder of a beneficial interest
in the Issuer in its individual capacity, except as any such Person may have
expressly agreed. Notwithstanding any other terms of this Agreement, the Notes,
any other Transaction Documents or otherwise, the obligations of the Issuer
under the Notes, the Indenture, this Agreement and each other Transaction
Document to which it is a party are limited recourse obligations of the Issuer,
payable solely from the Trust Estate, and following realization of the Trust
Estate and application of the proceeds thereof in accordance with the terms of
the Indenture, none of the Noteholders, the Indenture Trustee or any of the
other parties to the Transaction Documents shall be entitled to take any further
steps to recover any sums due but still unpaid hereunder or thereunder, all
claims in respect of which shall be extinguished and shall not thereafter
revive. No recourse shall be had for the payment of any amount owing in respect
of the Notes, the Indenture or this Agreement or for any action or inaction of
the Issuer against any Officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Notes or this Agreement. It is understood that the foregoing
provisions of this Section 11 shall not (i) prevent recourse to the Trust Estate
for the sums due or to become due under any security, instrument or agreement
which is part of the Trust Estate or (ii) save as specifically provided therein,
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by the Indenture. It is further understood
that the foregoing provisions of this Section 11 shall not limit the right of
any Person, to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Notes or this Agreement, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.

 

  Section 12. Miscellaneous.

(a) Amendment. This Agreement may not be amended except by an instrument in
writing signed by the Depositor and the Issuer. In addition, so long as the
Notes are outstanding, this Agreement may not be amended without the prior
written consent of the Administrative Agent, the Majority Holders of the
Outstanding Notes of each Series, each Supplemental Credit Enhancement Provider
and each Liquidity Provider unless (i) the amendment is for a purpose for which
the Indenture could be amended without any Noteholder consent and (ii) the
Depositor shall have delivered to the Indenture Trustee an officer’s certificate
to the effect that the Depositor reasonably believes that any such amendment
will not have an Adverse Effect on the Holders of the Notes. Any such amendment
requested by the Depositor shall be at the expense of the Depositor. Amendments
shall require notice to Note Rating Agencies as described in Section 14(a) of
the Receivables Sale Agreement.

 

18



--------------------------------------------------------------------------------

(b) Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of the Depositor and shall inure to the benefit of the successors and
assigns of the Issuer, and all persons claiming by, through or under the Issuer.

(c) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

(d) Derivative Instrument. The parties hereto mutually acknowledge and agree
that the Depositor shall have the right under this Agreement, at any time and
from time to time, to convey to the Issuer a prepaid derivative, credit
enhancement agreement or similar instruments, without the consent of the Holders
of the Notes.

(e) Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.

(f) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

(g) Counterparts. This Agreement may be executed in several counterparts and all
so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

(h) Indulgences; No Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

19



--------------------------------------------------------------------------------

(i) Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.

(j) Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.

(k) No Petition. The Depositor, by entering into this Agreement, agrees that it
will not at any time prior to the date which is one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all of the Notes, institute against the Issuer, or join in any
institution against the Issuer of, Insolvency Proceedings or other similar
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes or this Agreement, or cause the Issuer to commence any reorganization,
bankruptcy proceedings, or Insolvency Proceedings under any applicable state or
federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. This Section 12(k)
shall survive termination of this Agreement.

(l) Owner Trustee Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association, not individually or personally, but
solely as Owner Trustee of the Issuer under the Trust Agreement, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust, National Association, but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust,
National Association, be personally liable for the payment of any indebtedness
or expenses of the Issuer or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or the other Transaction Documents.

 

  Section 13. Split Servicing Agreements.

Notwithstanding anything herein or in any other Transaction Document to the
contrary, the parties hereto acknowledge and agree that with respect to the
Split Servicing Agreements, the Advances made by OLS or HLSS, as applicable,
solely with respect to the Litton Subservicing Portion shall not be subject
hereto or to any other Transaction Document. For the avoidance of doubt,
(i) Receivables related to Litton Subservicing Portion Advances shall not be
subject to the lien of the Indenture and (ii) OLS or HLSS, as applicable, may
sell Receivables related to Litton Subservicing Portion Advances to persons
other than the Depositor. OLS or HLSS, as applicable, shall (i) make and collect
reimbursement for Litton Subservicing Portion Advances in

 

20



--------------------------------------------------------------------------------

connection with the terms of the related subservicing agreement and shall make
and collect reimbursement for other Advances under the Split Servicing
Agreements in accordance with the terms of the related Designated Servicing
Agreement and (ii) shall service each Split Servicing Agreement as it relates to
the Litton Subserviced Portion, and as it relates to the ResCap Acquired
Portion, as if the Litton Subserviced Portion and the ResCap Acquired Portion
were governed by separate Servicing Agreements, including without limitation
maintaining separate custodial accounts for collections with respect to the
Litton Subserviced Portion and the ResCap Acquired Portion, respectively.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Pooling
Agreement to be duly executed as of the date first above written.

 

HLSS SERVICER ADVANCE FACILITY TRANSFEROR II, LLC, as Depositor By:  

/s/ James E. Lauter

Name:   James E. Lauter Title:   SVP & Chief Financial Officer

 

[Signatures continue]

[Signature Page to HSART II Receivables Pooling Agreement]



--------------------------------------------------------------------------------

HLSS SERVICER ADVANCE RECEIVABLES TRUST II, as Issuer

By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee

By:  

/s/ Yvette L. Howell

Name:   Yvette L. Howell Title:   Assistant Vice President

 

[Signatures continue]

[Signature Page to HSART II Receivables Pooling Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first above written: BARCLAYS BANK PLC,
as Administrative Agent By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director

 

[End of signatures]

[Signature Page to HSART II Receivables Pooling Agreement]



--------------------------------------------------------------------------------

Schedule 1

ASSIGNMENT OF RECEIVABLES

Dated as of [            ], 2013

This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Receivables Pooling
Agreement (the “Agreement”), dated as of July 1, 2013, by and between HLSS
Servicer Advance Facility Transferor II, LLC, a Delaware limited liability
company (the “Depositor”), and HLSS Servicer Advance Receivables Trust II, a
statutory trust formed under the laws of the State of Delaware (the “Issuer”).
All capitalized terms used herein shall have the meanings set forth in, or
referred to in, the Agreement.

By its signature to this Assignment, the Depositor hereby sells and/or
contributes, assigns, transfers and conveys to the Issuer and its assignees,
without recourse, but subject to the terms of the Agreement, all of the
Depositor’s right, title and interest in, to and under its rights to
reimbursement for Receivables arising under each Designated Servicing Agreement
listed on Attachment A attached hereto, existing on the date of this Assignment
and any Additional Receivables arising under each Designated Servicing Agreement
listed on Attachment A, on or before the related Receivables Sale Termination
Date, the other Transferred Assets related to such Receivables described in
Section 2(a) of the Agreement, pursuant to the terms of the Agreement, and the
Issuer hereby accepts such sale and/or contribution, assignment, transfer and
conveyance and agrees to transfer to the Depositor the consideration set forth
in the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the date first above written.

 

HLSS SERVICER ADVANCE FACILITY TRANSFEROR II, LLC, as Depositor By:  

 

Name:   Title:  

 

[Signatures continue]

[Signature Page to Schedule 1 to HSART II Receivables Pooling Agreement -
Assignment of Receivables]



--------------------------------------------------------------------------------

HLSS SERVICER ADVANCE RECEIVABLES TRUST II, as Issuer By: Wilmington Trust,
National Association, not in its individual capacity but solely as Owner Trustee
By:  

 

Name:   Title:  

 

[End of signatures]

[Signature Page to Schedule 1 to HSART II Receivables Pooling Agreement -
Assignment of Receivables]



--------------------------------------------------------------------------------

Attachment A to Schedule 1

DESIGNATED SERVICING AGREEMENTS RELATED TO ADDITIONAL RECEIVABLES

 

Attachment A to Schedule 1-1